837360Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 8/15/2019 have been considered by the examiner.
Claim Objections
Claims 14, 25, and 26 are objected to because of the following informalities:  
Claims 14, 25, and 26, line 9, change “a” to –one of the plurality of – before “second control device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 14, lines 7-8, the limitation, "light source configuring the lamp device" is vague because the "light source" does not configure the lamp device. Under broadest reasonable interpretation, a lamp device can comprise a light source and as a result, the light source receives power from other components of the lamp device, such as a power supply, to produce light. Applicant's claim, however, appears to imply the opposite. Therefore, applicant must amend claim 1 to clarify the claim language. Similarly, claim 1, lines 10-11 recite, “a light source configuring the target lamp device”; however, it is not clear how a light source configures the target lamp device. 
Claim 14, line 12, recites “a control signal making a notification of the control-target light source” is unclear.
Claim 14, lines 7-8 and 10 recite “a light source”. It is not clear whether “a light source” refers to two different light sources or the same light source. Applicant must clarify the claim language to overcome the claim language. 
Claim 15, lines 5-6, 8-9, limitations, “a light source configuring the lamp device” and “a light source configuring the target lamp device” are ambiguous. (see above). Furthermore, in lines 4, limitations “a lamp device” and “a control target” are already recited in claim 14. It is not clear whether these limitations refer to the same elements that are already recited. Similarly, line 8, recites “a lighting pattern” but line 4 already recites “a lighting pattern”. Applicant must amend claim 15 to overcome the ambiguous language. Furthermore, line 10 recites “a second control device” despite already reciting this element.
Claims 16-26 recite similar ambiguous language as discussed above with regard to claims 14-15. Applicant must amend claims 16-26 to overcome all unclear and ambiguous antecedent basis.
Furthermore, instances of the limitation a “signal making a notification” are unclear. Applicant must amend the claims to clarify the language. 
Allowable Subject Matter
Claims 14-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844